 1                                                                  Hon. Thomas S. Zilly
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     SNOHOMISH COUNTY, a Washington municipal )
 9   corporation,                                   )   CASE NO. 2:19-CV-00368-TSZ
                                                    )
10                  Plaintiff,                      )
                                                    )   AMENDMENT TO STIPULATED
11           v.                                         MOTION AND ORDER TO
                                                    )
                                                    )   EXTEND DEFENDANTS’ TIME
12   PURDUE PHARMA L.P., a Delaware limited             TO RESPOND TO COMPLAINT
     partnership; PURDUE PHARMA INC., a New York )      AND EXTEND PLAINTIFF’S
13   corporation; THE PURDUE FREDERICK              )   TIME TO MOVE TO REMAND
     COMPANY, INC., a New York corporation;         )
14   MCKESSON CORPORATION, a Delaware               )
     corporation; DOCTORS OSTEOPATHIC CARE, )
15   P.S., INC., a Washington corporation; DELBERT  )
     WHETSTONE, a Washington individual; SEATTLE )
16   PAIN CENTER MEDICAL CORPORATION d/b/a )
     SEATTLE PAIN CENTER, a Washington              )
17   corporation; FRANK D. LI, a Washington         )
     individual; STATCARE INC. P.S., a Washington   )
18   corporation; DONALD DILLINGER, a Washington )
     individual; THRIFTY PAYLESS INC. d/b/a RITE
19   AID, a California corporation; NW GREEN        )
     MEDICAL PLLC, a Washington limited liability   )
20   company; NW GREEN WELLNESS PLLC, a             )
     Washington limited liability company; SEVAN    )
21   PHARMACY, LLC, a Washington limited liability )
     company; HIEU TUE LE, a Washington individual; )
22   DOE ENTITIES 1 through 100; and JOHN AND       )
     JANE DOES 1 through 100,                       )
23                                                  )
                    Defendants.                     )
24
                                                    )
25

26

27   AMENDMENT TO STIPULATED MOTION AND ORDER
     TO EXTEND DEFENDANTS’ TIME TO RESPOND TO
     COMPLAINT AND EXTEND PLAINTIFF’S TIME TO                       KARR TUTTLE CAMPBELL
                                                                   701 Fifth Avenue, Suite 3300
     MOVE TO REMAND - 1                                             Seattle, Washington 98104
     CASE NO. 2:19-cv-00368-TSZ                                            Main: (206) 223 1313
     #1234861 v3 / 72285-010                                                Fax: (206) 682 7100
 1
                               AMENDMENT TO STIPULATED MOTION
 2
             Plaintiff Snohomish County (“Plaintiff”) and Defendants Purdue Pharma L.P., Purdue
 3

 4   Pharma, Inc., and The Purdue Frederick Company, Inc. (collectively “Purdue”) hereby amend and

 5   supplement the Stipulated Motion and [Proposed] Order to Extend Defendants’ Time to Respond
 6   to Complaint and Extend Plaintiff’s Time to Move to Remand (Dkt. 11) to affirmatively state that
 7
     in addition to Plaintiff and Purdue, the relief sought in the Stipulated Motion (Dkt. 11) also is
 8
     stipulated and consented to by all other parties who have appeared in the action, namely: Defendant
 9
     McKesson Corporation (“McKesson”), Defendant Sevan Pharmacy LLC (“Sevan”), and
10

11   Defendants Statcare, Inc., P.S. (“Statcare”), and Donald Dillinger, M.D. (“Dillinger”).

12   Collectively, Purdue, McKesson, Sevan, Statcare, and Dillinger are referenced as the

13   “Defendants”).
14           Plaintiff and Defendants also stipulate and agree that the relief requested in the Stipulated
15
     Motion shall apply to all parties. Specifically, any of the Defendants that have not already
16
     responded to the Complaint shall respond to the Complaint within 60 days after this Court rules
17
     on any motion to remand that Plaintiff may file or a decision has been made regarding the transfer
18

19   of this action to the MDL, whichever is later. If any of the Defendants ultimately files a motion to

20   dismiss Plaintiff’s Complaint, then Plaintiff’s time to oppose the motion to dismiss shall be

21   correspondingly extended to 60 days and Defendants’ deadline to reply shall be extended to 30
22
     days. Plaintiff’s deadline to file a “motion to remand the case on the basis of any defect other than
23
     lack of subject matter jurisdiction” under 28 U.S.C. § 1447(c) is extended to May 13, 2019.
24
             SO STIPULATED AND CONSENTED.
25

26

27   AMENDMENT TO STIPULATED MOTION AND ORDER
     TO EXTEND DEFENDANTS’ TIME TO RESPOND TO
     COMPLAINT AND EXTEND PLAINTIFF’S TIME TO                                     KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     MOVE TO REMAND - 2                                                            Seattle, Washington 98104
     CASE NO. 2:19-cv-00368-TSZ                                                           Main: (206) 223 1313
     #1234861 v3 / 72285-010                                                               Fax: (206) 682 7100
 1           Dated this 19th day of March, 2019.
 2                                                 KARR TUTTLE CAMPBELL
 3                                                 By: /s/ Thomas D. Adams
                                                   Thomas D. Adams, WSBA No. 18470
 4                                                 /s/ Ronald J. Friedman
                                                   Ronald J. Friedman, WSBA No. 41629
 5                                                 /s/ Andrew W. Durland
                                                   Andrew W. Durland, WSBA No. 49747
 6
                                                   701 Fifth Avenue, Suite 3300
 7                                                 Seattle, WA 98104
                                                   Telephone: (206) 223-1313
 8                                                 Facsimile: (206) 682-7100
                                                   Email: tadams@karrtuttle.com
 9                                                 Email: rfriedman@karrtuttle.com
                                                   Email: adurland@karrtuttle.com
10
                                                   Attorneys for Defendants Purdue Pharma L.P.;
11                                                 Purdue Pharma Inc.; The Purdue Frederick
                                                   Company, Inc.
12

13

14

15                                                 GOLDFARB & HUCK,
16                                                 ROTH RIOJAS, PLLC

17                                                 By: /s/ Christopher S. Huck
                                                   Christopher M. Huck, WSBA #34104
18                                                 Kit W. Roth, WSBA #33059
                                                   R. Omar Riojas, WSBA #35400
19
                                                   925 Fourth Avenue, Suite 3950
20                                                 Seattle, WA 98104
                                                   Telephone: 206-452-0260
21                                                 huck@goldfarb-huck.com
                                                   roth@goldfarb-huck.com
22                                                 riojas@goldfarb-huck.com
23
                                                   Special Deputy Prosecuting Attorneys for Plaintiff
24                                                 Snohomish County

25

26

27   AMENDMENT TO STIPULATED MOTION AND ORDER
     TO EXTEND DEFENDANTS’ TIME TO RESPOND TO
     COMPLAINT AND EXTEND PLAINTIFF’S TIME TO                                  KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
     MOVE TO REMAND - 3                                                         Seattle, Washington 98104
     CASE NO. 2:19-cv-00368-TSZ                                                        Main: (206) 223 1313
     #1234861 v3 / 72285-010                                                            Fax: (206) 682 7100
 1                                     PEICK LAW GROUP, PS
 2                                     By: /s/ John C. Peick
                                       John C. Peick, WSBA #6249
 3                                     3633 136th Pl. SE #205
                                       Bellevue, WA 98006
 4                                     Ph: 425-462-0660
                                       Fax: 800-422-1676
 5                                     jpeick@peicklaw.com
 6                                     Attorneys for Defendant Sevan Pharmacy, LLC
 7
                                       BALL JANIK LLP
 8
                                       By: /s/ Dwain M. Clifford
 9                                     James T. McDermott, WSBA #30883
                                       Dwain M. Clifford, WSBA #39911
10                                     101 SW Main St., Ste. 1100
                                       Portland, OR 97204
11                                     Ph: 503-228-2525
                                       Fax: 503-226-3910
12                                     jmcdermott@balljanik.com
                                       dclifford@balljanik.com
13
                                       Attorneys for Defendant McKesson Corporation
14

15
                                       FAIN ANDERSON VANDERHOEF
16                                     ROSENDAHL O’HALLORAN SPILLANE,
                                       PLLC
17
                                       By: /s/ Eric A. Norman
18                                     Eric A. Norman, WSBA #37814
                                       Rachel L. Bench, WSBA #43258
19                                     701 Fifth Ave., Ste. 4750
                                       Seattle, WA 98104
20                                     Ph: 206-749-0094
                                       Fax: 206-749-0194
21                                     eric@favros.com
                                       rachel@favros.com
22
                                       Attorneys for Defendants Statcare, Inc. P.S. and
23                                     Donald Dillinger, M.D.
24

25

26

27   AMENDMENT TO STIPULATED MOTION AND ORDER
     TO EXTEND DEFENDANTS’ TIME TO RESPOND TO
     COMPLAINT AND EXTEND PLAINTIFF’S TIME TO                        KARR TUTTLE CAMPBELL
                                                                    701 Fifth Avenue, Suite 3300
     MOVE TO REMAND - 4                                              Seattle, Washington 98104
     CASE NO. 2:19-cv-00368-TSZ                                             Main: (206) 223 1313
     #1234861 v3 / 72285-010                                                 Fax: (206) 682 7100
 1
                                                   ORDER
 2
             Pursuant to the Stipulation between the parties, any of the Defendants that have not already
 3
     responded to the Complaint shall respond to the Complaint within 60 days after this Court rules
 4
     on any motion to remand that Plaintiff may file or a determination has been made regarding the
 5
     transfer of this action to In re National Prescription Opiate Litigation, 17-md-02804 (N.D. Ohio).
 6
             If any of the Defendants file a motion to dismiss Plaintiff’s Complaint, then Plaintiff’s time
 7
     to oppose the motion to dismiss shall be extended to 60 days and Defendants’ deadline to reply
 8
     extended to 30 days.
 9
             Plaintiff’s deadline to file a “motion to remand the case on the basis of any defect other
10
     than lack of subject matter jurisdiction” under 28 U.S.C. § 1447(c) shall be extended to May 13,
11
     2019.
12

13
             IT IS SO ORDERED.
14
             DATED this 19th day of March, 2019.


                                                           A
15

16

17                                                         Thomas S. Zilly
                                                           United States District Judge
18

19

20

21

22

23

24

25

26

27   AMENDMENT TO STIPULATED MOTION AND ORDER
     TO EXTEND DEFENDANTS’ TIME TO RESPOND TO
     COMPLAINT AND EXTEND PLAINTIFF’S TIME TO                                      KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     MOVE TO REMAND - 5                                                            Seattle, Washington 98104
     CASE NO. 2:19-cv-00368-TSZ                                                           Main: (206) 223 1313
     #1234861 v3 / 72285-010                                                               Fax: (206) 682 7100
